Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
 
Election/Restrictions
Claims 3, 6, 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/27/19.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 7-8, 21-23, 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0017420 to Hunt in view of US 2012/0138115 to Chen in view of statements made in the specification.
Hunt teaches the method of making carbon coating by positively charging carbon particles (having selected optical transmittance [0045]) and negatively charging a surface to adhere the particles to the surface [0013].  Additionally, the particles are physisorbed to the substrate by through van der Waals forces by selection of a substrate with kinetic energy, electrical potential, and/or chemical potential [0016] (Applicant’s specification confirms that use of van der Waals forces in this way is “inherently attractive” [0108]).   A step is included to remove some of the carbon with an adhesive roller [0036].  
Neither Hunt nor Chen teach doping to achieve the desired optical transmittance.  However, Applicant’s specification states that one or more dopants can be used to tune the TI in order to achieve desired optical transmittance, as understood by one of ordinary skill in the art [0082-0083].  This is taken to be an admission of prior art, evidence of common knowledge in the art, and evidence of well known prior art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the invention of Hunt and Chen with the added step of doping in order to achieve the desired optical transmittance because such a step is well known in the prior art and common knowledge in the art.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US2016/0202563 in [0032] showing 2D topological insulation have high transmittance invisible to human eyes and similar to graphene.

Response to Arguments
Applicant's arguments filed 9/15/20 have been fully considered but they are not persuasive.  As noted above, Hunt teaches the particles are physisorbed to the substrate by through van der Waals forces by selection of a substrate with kinetic energy, electrical potential, and/or chemical potential [0016].  Applicant’s specification confirms that use of van der Waals forces in this way is “inherently attractive” [0108].   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ALEX A ROLLAND/Primary Examiner, Art Unit 1712